 

Exhibit 10.7

 

 

SECOND AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

BR BERRY HILL MANAGING MEMBER, LLC

 

A DELAWARE LIMITED LIABILITY COMPANY

 

DATED AS OF AUGUST 29, 2013

 

 

 

 

 

 

TABLE OF CONTENTS

 

    Page       Section 1. Definitions 2       Section 2. Organization of the
Company 7       2.1 Name 7       2.2 Place of Registered Office; Registered
Agent 7       2.3 Principal Office 8       2.4 Filings 8       2.5 Term 8      
2.6 Expenses of the Company 8       Section 3. Purpose 8       Section 4.
Intentionally Deleted 8       Section 5. Capital Contributions, Loans,
Percentage Interests and Capital Accounts 8       5.1 Base Capital
Contributions; Partial Redemption Payments 8       5.2 Additional Capital
Contributions 9       5.3 Percentage Ownership Interest 11       5.4 Return of
Capital Contribution 11       5.5 No Interest on Capital 11       5.6 Capital
Accounts 11       5.7 New Members 12       Section 6. Distributions 12       6.1
Distribution of Distributable Funds 12       6.2 Distributions in Kind 13      
Section 7. Allocations 13       7.1 Allocation of Net Income and Net Losses
Other than in Liquidation 13

 

 

 

 

7.2 Allocation of Net Income and Net Losses in Liquidation 13       7.3 U.S. Tax
Allocations 13       Section 8. Books, Records, Tax Matters and Bank Accounts 14
      8.1 Books and Records 14       8.2 Reports and Financial Statements 14    
  8.3 Tax Matters Member 15       8.4 Bank Accounts 15       8.5 Tax Returns 15
      8.6 Expenses 15       Section 9. Management 16       9.1 Management 16    
  9.2 Loans to Subsidiaries 16       9.3 Affiliate Transactions 16       9.4
Other Activities 17       9.5 Operation in Accordance with REOC/REIT
Requirements 17       9.6 FCPA 19       Section 10. Confidentiality 20      
Section 11. Representations and Warranties 21       11.1 In General 21      
11.2 Representations and Warranties 21       Section 12. Sale, Assignment,
Transfer or other Disposition 24       12.1 Prohibited Transfers 24       12.2
Affiliate Transfers 24       12.3 Admission of Transferee; Partial Transfers 25
      12.4 Withdrawals 26

 

 

 

 

Section 13. Dissolution 26       13.1 Limitations 26       13.2 Exclusive Events
Requiring Dissolution 26       13.3 Liquidation 27       13.4 Continuation of
the Company 27       Section 14. Indemnification 27       14.1 Exculpation of
Members 27       14.2 Indemnification by Company 28       14.3 General
Indemnification by the Members 28       Section 15. Mediation of Disputes 29    
  15.1 Events Giving Rise to Mediation 29       15.2 Selection of Mediator 29  
    15.3 Mediation 29       Section 16. Miscellaneous 29       16.1 Notices 29  
    16.2 Governing Law 31       16.3 Successors 31       16.4 Pronouns 31      
16.5 Table of Contents and Captions Not Part of Agreement 31       16.6
Severability 31       16.7 Counterparts 32       16.8 Entire Agreement and
Amendment 32       16.9 Further Assurances 32       16.10 No Third Party Rights
32       16.11 Incorporation by Reference 32

 

 

 

 

16.12 Limitation on Liability 32       16.13 Remedies Cumulative 32       16.14
No Waiver 33       16.15 Limitation On Use of Names 33       16.16 Publicly
Traded Partnership Provision 33       16.17 Uniform Commercial Code 33      
16.18 No Construction Against Drafter 33

 

 

 

 



BR BERRY HILL MANAGING MEMBER, LLC
SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

This Second Amended and Restated Limited Liability Company Agreement (this
“Agreement”) is adopted, executed, and agreed to effective as of August 29, 2013
(the “Effective Date”), by and among BEMT Berry Hill, LLC, a Delaware limited
liability company (“BEMT”), Bluerock Growth Fund, LLC (f/k/a BR Berry Hill
Nashville, LLC), a Delaware limited liability company) (“BGF”), and Bluerock
Special Opportunity + Income Fund III, LLC, a Delaware limited liability company
(“SOIF III”), as Members (together, the “Members”), and BEMT as Manager (the
“Manager”).

 

WITNESSETH:

 

WHEREAS, BR Berry Hill Managing Member, LLC, a Delaware limited liability
company, was formed on October 3, 2012, pursuant to the Act (the “Company”);

 

WHEREAS, SOIF III and BEMT were the initial members of the Company and entered
into that certain Limited Liability Company Agreement dated October 18, 2012
(the “Original LLC Agreement”) providing for the operation and administration of
the Company;

 

WHEREAS, SOIF III subsequently sold and transferred to BEMT an additional 6.253%
Interest in the Company, as reflected in that certain First Amendment to Limited
Liability Company dated December 17, 2012;

 

WHEREAS, BGF was admitted as a member of the Company and SOIF III, BEMT and BGF
subsequently entered into that certain Amended and Restated Limited Liability
Company Agreement dated December 26, 2012 (the “First Amended Agreement”) to
supersede and replace the Original Agreement, as amended on December 17, 2012;

 

WHEREAS, BGF pursuant to a separate securities offering purchased Interests in
the Company and SOIF III’s Interests in the Company were simultaneously
redeemed;

 

WHEREAS, on August 13, 2013, BEMT sold to BGF a further ownership interest in
the Company and a First Amendment to the First Amended Agreement was adopted;

 

WHEREAS, as of August 29, 2013, BEMT and SOIF III have entered into a Membership
Interest Purchase Agreement (“MIPA”) pursuant to which BEMT will sell to SOIF
III, and SOIF III will acquire from BEMT, a 34.381% ownership interest in the
Company;

 

WHEREAS, the parties hereto wish to amend and fully supersede and replace the
First Amended Agreement and the August 13, 2013 First Amendment thereto, with
this Second Amended and Restated Limited Liability Company Agreement (the
“Agreement”).

 

 

 

 

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.            Definitions. As used in this Agreement:

 

“Act” shall mean the Delaware Limited Liability Company Act (currently Chapter
18 of Title 6 of the Delaware Code), as amended from time to time.

 

“Additional Capital Contributions” shall have the meaning provided in Section
5.2(a).

 

“Advisor” shall mean any accountant, attorney or other advisor retained by a
Member.

 

“Affiliate” shall mean as to any Person any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
first Person. For the purposes of this Agreement, a Person shall be deemed to
control another Person if such Person possesses, directly or indirectly, the
power to direct or cause the direction of the management, policies and/or
decision making of such other Person, whether through the ownership of voting
securities, by contract or otherwise. In addition, “Affiliate” shall include as
to any Person any other Person related to such Person within the meaning of Code
Sections 267(b) or 707(b)(1). Notwithstanding the foregoing, none of BEMT, BGF
or SOIF III shall be considered Affiliates of one another.

 

“Agreed Upon Value” shall mean the fair market value (net of any debt) agreed
upon pursuant to a written agreement between the Members of property contributed
by a Member to the capital of the Company, which shall for all purposes
hereunder be deemed to be the amount of the Capital Contribution applicable to
such property contributed.

 

“Agreement” shall mean this Second Amended and Restated Limited Liability
Company Agreement, as amended from time to time.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended or
any other applicable bankruptcy or insolvency statute or similar law.

 

“Bankruptcy/Dissolution Event” shall mean, with respect to the affected party,
(i) the entry of an Order for Relief under the Bankruptcy Code, (ii) the
admission by such party of its inability to pay its debts as they mature, (iii)
the making by it of an assignment for the benefit of creditors generally, (iv)
the filing by it of a petition in bankruptcy or a petition for relief under the
Bankruptcy Code or any other applicable federal or state bankruptcy or
insolvency statute or any similar law, (v) the expiration of sixty (60) days
after the filing of an involuntary petition under the Bankruptcy Code without
such petition being vacated, set aside or stayed during such period, (vi) an
application by such party for the appointment of a receiver for the assets of
such party, (vii) an involuntary petition seeking liquidation, reorganization,
arrangement or readjustment of its debts under any other federal or state
insolvency law, provided that the same shall not have been vacated, set aside or
stayed within sixty (60) days after filing, (viii) the imposition of a judicial
or statutory lien on all or a substantial part of its assets unless such lien is
discharged or vacated or the enforcement thereof stayed within sixty (60) days
after its effective date, (ix) an inability to meet its financial obligations as
they accrue, or (x) a dissolution or liquidation.

 

2

 

 

“Base Capital Contributions” shall mean, with respect to any Member, the Capital
Contributions shown for that Member on the Exhibit A attached to this Agreement
as of the Effective Date (which has taken into account the Capital Contributions
made pursuant to Section 5.1(a) or otherwise accounted for by the provisions of
Section 5.1(a)) and which may be updated from time to time to reflect Capital
Contributions as of a particular date.

 

“BEMT” shall have the meaning provided in the first paragraph of this Agreement.

 

“BEMT Transferee” shall have the meaning set forth in Section 12.2(b)(ii).

 

“Beneficial Owner” shall have the meaning provided in Section 5.7.

 

“BGF” shall have the meaning provided in the first paragraph of this Agreement.

 

“BGF Transferee” shall have the meaning set forth in Section 12.2(b)(iii).

 

“BGF Offering” shall have the meaning provided in Section 5.1(b).

 

“BR Affiliate” shall have the meaning provided in Section 9.5(a).

 

“BR REIT” shall have the meaning set forth in Section 12.2(b)(i).

 

“BR Berry Hill JV” shall mean BR Stonehenge 23Hundred JV, LLC, a Delaware
limited liability company.

 

“BR Berry Hill JV Operating Agreement” shall mean the Limited Liability Company
Agreement of BR Berry Hill JV, as amended from time to time.

 

“Capital Account” shall have the meaning provided in Section 5.6.

 

“Capital Contribution” shall mean, with respect to any Member, the aggregate
amount of: (A) cash contributed or deemed contributed in the form of Base
Capital Contributions; (B) cash contributed or deemed contributed in the form of
Additional Capital Contributions; and (C) the Agreed Upon Value of other
property contributed by such Member to the capital of the Company net of any
liability secured by such property that the Company assumes or takes subject to.

 

“Cash Flow” shall mean, for any period for which Cash Flow is being calculated,
gross cash receipts of the Company (but excluding Capital Contributions, less
the following payments and expenditures (i) all payments of operating expenses
of the Company, (ii) all payments of principal of, interest on and any other
amounts due with respect to indebtedness, leases or other commitments or
obligations of the Company (and other loans by Members to the Company), (iii)
all sums expended by the Company for capital expenditures, (iv) all prepaid
expenses of the Company, and (v) all sums expended by the Company which are
otherwise capitalized.

 

3

 

 

“Certificate of Formation” shall mean the Certificate of Formation of the
Company, as amended from time to time.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, including the corresponding provisions of any successor law.

 

“Collateral Agreement” shall mean any agreement, instrument, document or
covenant concurrently or hereafter made or entered into under, pursuant to, or
in connection with this Agreement and any certifications made in connection
therewith or amendment or amendments made at any time or times heretofore or
hereafter to any of the same.

 

“Company” shall mean BR Berry Hill Managing Member, LLC, a Delaware limited
liability company organized under the Act.

 

“Company Interest” shall mean all of the Company’s interest in BR Berry Hill JV,
including its limited liability company interest and its managerial interest
therein.

 

“Confidential Information” shall have the meaning provided in Section 10(a).

 

“Default Amount” shall have the meaning provided in Section 5.2(d).

 

“Default Loan” shall have the meaning provided in Section 5.2(d)(i).

 

“Default Loan Rate” shall have the meaning provided in Section 5.2(d)(i).

 

“Defaulting Member” shall have the meaning provided in Section 5.2(d).

 

“Delaware UCC” shall mean the Uniform Commercial Code as in effect in the State
of Delaware from time to time.

 

“Developer” shall mean Stonehenge Real Estate Group, LLC.

 

“Developer Reports” shall have the meaning set forth in Section 8.2(c).

 

“Development Agreement” shall mean that certain development agreement to be
entered into between Property Owner, as owner, and Developer, as development
manager, pursuant to which Developer will provide certain development services
for the Property.

 

“Dissolution Event” shall have the meaning provided in Section 13.2.

 

“Distributable Funds” with respect to any month or other period, as applicable,
shall mean the sum of an amount equal to the Cash Flow of the Company for such
month or other period, as applicable, as reduced by reserves for anticipated
capital expenditures, future working capital needs and operating expenses,
contingent obligations and other purposes, the amounts of which shall be
reasonably determined from time to time by the Manager.

 

“Distributions” shall mean the distributions payable (or deemed payable) to a
Member (including, without limitation, its allocable portion of Distributable
Funds).

 

4

 

 

“Effective Date” shall have the meaning provided in the first paragraph of this
Agreement.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Fiscal Year” shall mean each calendar year ending December 31.

 

“Flow-Through Entity” shall have the meaning provided in Section 5.7.

 

“Foreign Corrupt Practices Act” shall mean the Foreign Corrupt Practices Act of
the United States, 15 U.S.C. Sections 78a, 78m, 78dd-1, 78dd-2, 78dd-3, and
78ff, as amended, if applicable, or any similar law of the jurisdiction where
the Property is located or where the Company or any of its Subsidiaries
transacts business or any other jurisdiction, if applicable.

 

“Income” shall mean the gross income of the Company for any month, Fiscal Year
or other period, as applicable, including gains realized on the sale, exchange
or other disposition of the Company’s assets.

 

“Indemnified Party” shall have the meaning provided in Section 14.3(a).

 

“Indemnifying Party” shall have the meaning provided in Section 14.3(a).

 

“Inducement Agreements” shall have the meaning provided in Section 14.3(a).

 

“Initial BGF Capital Contributions” shall have the meaning provided in Section
5.1(b).

 

“Interest” of any Member shall mean the entire limited liability company
interest of such Member in the Company, which includes, without limitation, any
and all rights, powers and benefits accorded a Member under this Agreement and
the duties and obligations of such Member hereunder.

 

“Loss” shall mean the aggregate of losses, deductions and expenses of the
Company for any month, Fiscal Year or other period, as applicable, including
losses realized on the sale, exchange or other disposition of the Company’s
assets.

 

“Major Decision” means any decision for the Company to take, or refrain from
taking, any action or incurring any obligation with respect to the following
matters (or the effectuation of any such action or obligation):

 

(i)except as expressly provided in Section 12 with respect to Transfers by SOIF
III or a SOIF III Transferee to a SOIF III Transferee, and with respect to
Transfers by BEMT or a BEMT Transferee to a BEMT Transferee, and with respect to
Transfers by BGF or a BGF Transferee to a BGF Transferee, each as permitted
thereunder, the admission or removal of any Member or the Company’s issuance to
any third party of any equity interest in the Company (including interests
convertible into, or exchangeable for, equity interests in the Company);

 

5

 

 

(ii)any liquidation, dissolution or termination of the Company;

 

(iii)doing any act which would make it impossible or unreasonably burdensome to
carry on the business of the Company;

 

(iv)any material change in the strategic direction of the Company or any
material expansion of the business of the Company;

 

(v)other than with respect to the Property, acquiring by purchase, ground lease
or otherwise, any real property or other material asset or the entry into of any
agreement, commitment or assumption with respect to any of the foregoing, or the
making or posting of any deposit (refundable or non-refundable); and

 

(vi)amendment of the Company’s Certificate of Formation or this Agreement,
except as may be required to conform this Agreement with the commercially
reasonable requirements of a third party lender.

 

“Member” and “Members” shall mean BEMT, SOIF III, BGF and any other Person
admitted to the Company pursuant to this Agreement. For purposes of the Act, the
Members shall constitute a single class or group of members.

 

“Member in Question” shall have the meaning provided in Section 16.12.

 

“Net Income” shall mean the amount, if any, by which Income for any period
exceeds Loss for such period.

 

“Net Loss” shall mean the amount, if any, by which Loss for any period exceeds
Income for such period.

 

“New York UCC” shall have the meaning provided in Section 16.17.

 

“Non-Defaulting Member” shall have the meaning provided in Section 5.2(d).

 

“Percentage Interest” shall have the meaning provided in Section 5.3.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other legal entity.

 

“Property” shall have the meaning provided in the BR Berry Hill JV Operating
Agreement.

 

“Property Owner” shall mean 23Hundred, LLC, a Delaware limited liability
company.

 

“Pursuer” shall have the meaning provided in Section 10(c).

 

“Regulations” shall mean the Treasury Regulations promulgated pursuant to the
Code, as amended from time to time, including the corresponding provisions of
any successor regulations.

 

6

 

 

“REIT” shall mean a real estate investment trust as defined in Code Section 856.

 

“REIT Member” shall mean any Member, if such Member is a REIT or a direct or
indirect subsidiary of a REIT.

 

“REIT Prohibited Transactions” shall mean, for purposes of Section 9.5(c), any
of the actions specifically set forth in Section 9.5(c).

 

“REIT Requirements” shall mean the requirements for qualifying as a REIT under
the Code and Regulations.

 

“REOC” shall have the meaning provided in Section 9.5(a).

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“SOIF III” shall have the meaning provided in the first paragraph of this
Agreement.

 

“SOIF III Transferee” shall have the meaning set forth in Section 12.2(b)(i).

 

“Subsidiary” shall mean any corporation, partnership, limited liability company
or other entity of which fifty percent (50%) of which at least a majority of the
capital stock or other equity securities is owned by the Company or more is
owned by the Company.

 

“Tax Matters Member” shall have the meaning provided in Section 8.3.

 

“Total Investment” shall mean the sum of the aggregate Capital Contributions
made by a Member.

 

“Transfer” means, as a noun, any transfer, sale, assignment, exchange, charge,
pledge, gift, hypothecation, conveyance, encumbrance or other disposition,
voluntary or involuntary, by operation of law or otherwise and, as a verb,
voluntarily or involuntarily, by operation of law or otherwise, to transfer,
sell, assign, exchange, charge, pledge, give, hypothecate, convey, encumber or
otherwise dispose of.

 

“Unfunded BGF Contribution” shall have the meaning provided in Section 5.2(b).

 

Section 2.            Organization of the Company. 

 

2.1          Name. The name of the Company shall be “BR Berry Hill Managing
Member, LLC”. The business and affairs of the Company shall be conducted under
such name or such other name as the Manager deems necessary or appropriate to
comply with the requirements of law in any jurisdiction in which the Company may
elect to do business.

 

2.2          Place of Registered Office; Registered Agent. The address of the
registered office of the Company in the State of Delaware is 2711 Centerville
Road, Wilmington, Delaware 19808. The name and address of the registered agent
for service of process on the Company in the State of Delaware is Corporation
Service Company, 2711 Centerville Road, Wilmington, Delaware 19808. The Manager
may at any time on five (5) days prior notice to all Members change the location
of the Company’s registered office or change the registered agent.

 

7

 

 

2.3          Principal Office. The principal address of the Company shall be c/o
Bluerock Real Estate, L.L.C., 712 Fifth Avenue, 9th Floor, New York, New York
10019, or, in each case, at such other place or places as may be determined by
the Manager from time to time.

 

2.4          Filings. On or before execution of this Agreement, an authorized
person within the meaning of the Act shall have duly filed or caused to be filed
the Certificate of Formation of the Company with the office of the Secretary of
State of Delaware, as provided in Section 18-201 of the Act, and the Members
hereby ratify such filing. The Manager shall use its best efforts to take such
other actions as may be reasonably necessary to perfect and maintain the status
of the Company as a limited liability company under the laws of Delaware.
Notwithstanding anything contained herein to the contrary, the Company shall not
do business in any jurisdiction that would jeopardize the limitation on
liability afforded to the Members under the Act or this Agreement.

 

2.5          Term. The Company shall continue in existence from the date hereof
until December 31, 2062, unless extended by the Members, or until the Company is
dissolved as provided in Section 13, whichever shall occur earlier.

 

2.6          Expenses of the Company. Other than the reimbursements of costs and
expenses as provided herein, no fees, costs or expenses shall be payable by the
Company to any Member (or its Affiliates).

 

Section 3.            Purpose.

 

The Company is organized for the purpose of engaging in any lawful business,
purpose or activity that may be undertaken by a limited liability company
organized under and governed by the Act. The Company shall possess and may
exercise all of the powers and privileges granted by the Act, by any other law
or by this Agreement, together with any powers incidental thereto, including
such powers and privileges as are necessary or convenient to the conduct,
promotion or attainment of the business, purposes or activities of the Company.

 

Section 4.            Intentional Deleted.

 

Section 5.            Capital Contributions, Loans, Percentage Interests and
Capital Accounts.

 

5.1          Base Capital Contributions.

 

(a)          Effective as of August 29, 2013, BEMT, SOIF III, and BGF shall each
make, have made or be credited with a Base Capital Contribution to the Company
in the following amounts:

 

BEMT  $2,432,951  SOIF III  $2,749,319  BGF  $2,814,354 

 

8

 

 

(b)          Immediately following the making of any additional Capital
Contributions, the Manager shall amend Exhibit A to provide for the adjusted
Base Capital Contributions of the Members.

 

5.2          Additional Capital Contributions.

 

(a)          Additional Capital Contributions (“Additional Capital
Contributions”) may be called for from the Members by the Manager from time to
time as and to the extent capital is necessary. Such Additional Capital
Contributions shall be requested in an amount for each Member equal to the
product of the amount of the aggregate Capital Contribution called for
multiplied by that Member’s Percentage Interest, as defined in Section 5.3. Such
Additional Capital Contributions, if payable, shall be payable by the Members to
the Company upon the earlier of (i) twenty (20) days after written request from
the Company, or (ii) the date when the Capital Contribution is required, as set
forth in a written request from the Company.

 

(b)          BGF may elect, but shall not be required, to fund its proportionate
share of the Additional Capital Contributions requested pursuant to Section
5.2(a). Any amount that BGF does not fund shall be an “Unfunded BGF
Contribution.” BGF acknowledges that BGF may be diluted pursuant to this Section
5.2 to the extent it does not fund all of its proportionate share of the
requested Additional Capital Contributions, and BEMT and/or SOIF III funds all
or a portion of an Unfunded BGF Contribution pursuant to this Section 5.2, and
BGF hereby consents to such dilution.

 

(c)          BEMT and SOIF III shall be required to fund their proportionate
share of the Additional Capital Contributions plus any Unfunded BGF Contribution
(the “Required Funding Amount”) in an amount for each of BEMT and SOIF III equal
to the product of the Required Funding Amount multiplied by the ratio of that
Member’s Capital Contributions to aggregate Capital Contributions made by BEMT
and SOIF III only.

 

 

(d)          If BEMT or SOIF III (a “Defaulting Member”) fails to make a Capital
Contribution that is required as provided in Section 5.2(c) within the time
frame required therein (the amount of the failed contribution and related loan
shall be the “Default Amount”), then BEMT, if SOIF III is the Defaulting Member,
or SOIF III, if BEMT is the Defaulting Member (a “Non-Defaulting Member”), in
addition to any other remedies each may have hereunder or at law, shall have one
or more of the following remedies, provided that the Non-Defaulting Member has
made the Capital Contribution required to be made by it under Section 5.2(c):

 

9

 

 

(i)          to advance to the Company on behalf of, and as a loan to the
Defaulting Member, an amount equal to the Default Amount to be evidenced by
promissory note(s) in form reasonably satisfactory to the Non-Defaulting Member
(each such loan, a “Default Loan”). The Capital Account of the Defaulting Member
shall be credited with the amount of such Default Amount attributable to a
Capital Contribution and the aggregate of such amounts shall constitute a debt
owed by the Defaulting Member to the non-failing Member. Any Default Loan shall
bear interest at the rate of twenty (20%) percent per annum, but in no event in
excess of the highest rate permitted by applicable laws (the “Default Loan
Rate”), and shall be payable by the Defaulting Member on demand from the
Non-Defaulting Member and from any Distributions due to the Defaulting Member
hereunder. Interest on a Default Loan to the extent unpaid, shall accrue and
compound on a quarterly basis. A Default Loan shall be prepayable, in whole or
in part, at any time or from time to time without penalty. Any such Default
Loans shall be with full recourse to the Defaulting Member and shall be secured
by the Defaulting Member’s interest in the Company including, without
limitation, such Defaulting Member’s right to Distributions. In furtherance
thereof, upon the making of such Default Loan, the Defaulting Member hereby
pledges, assigns and grants a security interest in its Interest to the
Non-Defaulting Member and agrees to promptly execute such documents and
statements reasonably requested by the Non-Defaulting Member to further evidence
and secure such security interest. Any advance by the Non-Defaulting Member on
behalf of a Defaulting Member pursuant to this Section 5.2(d)(i) shall be deemed
to be a Capital Contribution made by the Defaulting Member except as otherwise
expressly provided herein. All Distributions to the Defaulting Member hereunder
shall be applied first to payment of any interest due under any Default Loan and
then to principal until all amounts due thereunder are paid in full. While any
Default Loan is outstanding, the Company shall be obligated to pay directly to
the Non-Defaulting Member, for application to and until all Default Loans have
been paid in full, the pro rata amount of (x) any Distributions payable to the
Defaulting Member, and (y) any proceeds of the sale of the Defaulting Member’s
Interest in the Company;

 

(ii)          subject to any applicable thin capitalization limitations on
indebtedness of the Company, to treat its portion of such Capital Contribution
as a loan to the Company (rather than a Capital Contribution) and to advance to
the Company as a loan to the Company an amount equal to the Default Amount,
which loan shall be evidenced by a promissory note in form reasonably
satisfactory to the Non-Defaulting Member and which loan shall bear interest at
the Default Loan Rate and be payable on a first priority basis by the Company
from available Cash Flow and prior to any Distributions made to the Defaulting
Member. If both BEMT and SOIF III have loans outstanding to the Company under
this provision, such loans shall be payable to such Member in proportion to the
outstanding balances of such loans to such Member at the time of payment. Any
advance to the Company pursuant to this Section 5.2(d)(ii) shall not be treated
as a Capital Contribution made by the Defaulting Member;

 

(iii)          in lieu of the remedies set forth in subparagraphs (i) or (ii),
revoke its portion of such Additional Capital Contribution, whereupon the
portion of the Capital Contribution made by the Non-Defaulting Member shall be
returned within ten (10) days with interest computed at the Default Loan Rate by
the Company.

 

10

 

 

(e)          Notwithstanding the foregoing provisions of this Section 5.2, no
additional Capital Contributions shall be required from any Member if (i) the
Company or any other Person shall be in default (or with notice or the passage
of time or both, would be in default) in any material respect under any loan,
indenture, mortgage, lease, agreement or instrument to which the Company or any
of its Subsidiaries is a party or by which the Company (or any of its
Subsidiaries) or any of its properties or assets is or may be bound, (ii) any
other Member, the Company or any of its Subsidiaries shall be insolvent or
bankrupt or in the process of liquidation, termination or dissolution, (iii) any
other Member, the Company or any of its Subsidiaries shall be subjected to any
pending litigation (x) in which the amount in controversy exceeds $500,000, (y)
which litigation is not being defended by an insurance company who would be
responsible for the payment of any judgment in such litigation, and (z) which
litigation if adversely determined could have a material adverse effect on such
other Member and/or the Company or any of its Subsidiaries and/or could
interfere with their ability to perform their obligations hereunder or under any
Collateral Agreement, (iv) there has been a material adverse change in
(including, but not limited to, the financial condition of) any other Member
(and/or its Affiliates) which, in Member’s reasonable judgment, prevents such
other Member (and/or its Affiliates from performing, or substantially interferes
with their ability to perform, their obligations hereunder or under any
Collateral Agreement. If any of the foregoing events shall have occurred and any
Member elects not to make a Capital Contribution on account thereof, then any
other Member which has made its pro rata share of such Capital Contribution
shall be entitled to a return of such Capital Contribution from the Company.

 

5.3          Percentage Ownership Interest. The Members shall have the initial
percentage ownership interests (as the same are adjusted as provided in this
Agreement, a “Percentage Interest”) in the Company as shall be set forth on
Exhibit A immediately after the Base Capital Contributions provided for in
Section 5.1(a) have been made. The Percentage Interests of the Members in the
Company shall be adjusted monthly so that the respective Percentage Interests of
the Members at any time shall be in proportion to their respective cumulative
Total Investment made (or deemed to be made) pursuant to Sections 5.1 and 5.2,
as the same may be further adjusted pursuant to Sections 5.2(b) and 5.2(d)(iii).

 

5.4          Return of Capital Contribution. Except as approved by each of the
Members, no Member shall have any right to withdraw or make a demand for
withdrawal of the balance reflected in such Member’s Capital Account (as
determined under Section 5.6) until the full and complete winding up and
liquidation of the business of the Company.

 

5.5          No Interest on Capital. Interest earned on Company funds shall
inure solely to the benefit of the Company, and no interest shall be paid upon
any Capital Contributions nor upon any undistributed or reinvested income or
profits of the Company.

 

5.6          Capital Accounts. A separate capital account (the “Capital
Account”) shall be maintained for each Member in accordance with Section
1.704-1(b)(2)(iv) of the Regulations. Without limiting the foregoing, the
Capital Account of each Member shall be increased by (i) the amount of any
Capital Contributions made by such Member, (ii) the amount of Income allocated
to such Member and (iii) the amount of income or profits, if any, allocated to
such Member not otherwise taken into account in this Section 5.6. The Capital
Account of each Member shall be reduced by (i) the amount of any cash and the
fair market value of any property distributed to the Member by the Company (net
of liabilities secured by such distributed property that the Member is
considered to assume or take subject to), (ii) the amount of Loss allocated to
the Member and (iii) the amount of expenses or losses, if any, allocated to such
Member not otherwise taken into account in this Section 5.6. The Capital
Accounts of the Members shall not be increased or decreased pursuant to
Regulations Section 1.704-1(b)(2)(iv)(f) to reflect a revaluation of the
Company’s assets on the Company’s books in connection with any contribution of
money or other property to the Company pursuant to Sections 5.1 and 5.2 by
existing Members. If any property other than cash is distributed to a Member,
the Capital Accounts of the Members shall be adjusted as if such property had
instead been sold by the Company for a price equal to its fair market value, the
gain or loss allocated pursuant to Section 7, and the proceeds distributed in
the manner set forth in Section 6.1 or Section 13.3(d)(iii). No Member shall be
obligated to restore any negative balance in its Capital Account. No Member
shall be compensated for any positive balance in its Capital Account except as
otherwise expressly provided herein. The foregoing provisions and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with the provisions of Regulations Section 1.704-1(b)(2) and
shall be interpreted and applied in a manner consistent with such Regulations.

 

11

 

 

5.7          New Members. The Company may issue additional Interests and thereby
admit a new Member or Members, as the case may be, to the Company, only if such
new Member (i) has delivered to the Company its Capital Contribution, (ii) has
agreed in writing to be bound by the terms of this Agreement by becoming a party
hereto, and (iii) has delivered such additional documentation as the Company
shall reasonably require to so admit such new Member to the Company. Without the
prior written consent of each then-current Member, a new Member may not be
admitted to the Company if the Company would, or may, have in the aggregate more
than one hundred (100) members. For purposes of determining the number of
members under this Section 5.7, a Person (the “Beneficial Owner”) indirectly
owning an interest in the Company through a partnership, grantor trust or
S corporation (as such terms are used in the Code) (the “Flow-Through Entity”)
shall be considered a member, but only if (i) substantially all of the value of
the Beneficial Owner’s interest in the Flow-Through Entity is attributable to
the Flow-Through Entity’s interest (direct or indirect) in the Company and (ii)
in the sole discretion of the Manager, a principal purpose of the use of the
Flow-Through Entity is to permit the Company to satisfy the 100-member
limitation.

 

Section 6.            Distributions.

 

6.1          Distribution of Distributable Funds

 

(a)          The Manager shall calculate and determine the amount of
Distributable Funds for each applicable period. Except as provided in Sections
5.2(d), 6.1(b) or 13.3 or otherwise provided hereunder, Distributable Funds, if
any, shall be distributed to the Members on the 15th day of each month or from
time to time as determined by the Manager as follows:

 

(i)          [intentionally deleted]

 

(iii)        Second, to the Members in accordance with their Percentage
Interests.

 

(b)          Any Distributions otherwise payable to a Member under this
Agreement shall be applied first to satisfy amounts due and payable on account
of the indemnity and/or contribution obligations of such Member under this
Agreement and/or any other agreement delivered by such Member to the Company or
any other Member but shall be deemed distributed to such Member for purposes of
this Agreement.

 

12

 

 

6.2          Distributions in Kind. In the discretion of the Manager,
Distributable Funds may be distributed to the Members in cash or in kind and
Members may be compelled to accept a distribution of any asset in kind even if
the percentage of that asset distributed to it exceeds a percentage of that
asset that is equal to the percentage in which such Member shares in
distributions from the Company. In the case of all assets to be distributed in
kind, the amount of the distribution shall equal the fair market value of the
asset distributed as determined by the Manager. In the case of a distribution of
publicly traded property, the fair market value of such property shall be deemed
to be the average closing price for such property for the thirty (30) day period
immediately prior to the distribution, or if such property has not yet been
publicly traded for thirty (30) days, the average closing price of such property
for the period prior to the distribution in which the property has been publicly
traded.

 

Section 7.            Allocations.

 

7.1          Allocation of Net Income and Net Losses Other than in Liquidation.
Except as otherwise provided in this Agreement, Net Income and Net Losses of the
Company for each Fiscal Year shall be allocated among the Members in a manner
such that, as of the end of such Fiscal Year and taking into account all prior
allocations of Net Income and Net Losses of the Company and all distributions
made by the Company through such date, the Capital Account of each Member is, as
nearly as possible, equal to the distributions that would be made to such Member
pursuant to Section 6.1 if the Company were dissolved, its affairs wound up and
assets sold for cash equal to their tax basis (or book value in the case of
assets that have been revalued in accordance with Section 704(b) of the Code),
all Company liabilities were satisfied, and the net assets of the Company were
distributed in accordance with Section 6.1 immediately after such allocation.

 

7.2          Allocation of Net Income and Net Losses in Liquidation. Net Income
and Net Losses realized by the Company in connection with the liquidation of the
Company pursuant to Section 13 shall be allocated among the Members in a manner
such that, taking into account all prior allocations of Net Income and Net
Losses of the Company and all distributions made by the Company through such
date, the Capital Account of each Member is, as nearly as possible, equal to the
amount which such Member is entitled to receive pursuant to Section
13.3(d)(iii).

 

7.3          U.S. Tax Allocations.

 

(a)          Subject to Section 704(c) of the Code, for U.S. federal and state
income tax purposes, all items of Company income, gain, loss, deduction and
credit shall be allocated among the Members in the same manner as the
corresponding item of income, gain, loss, deduction or credit was allocated
pursuant to the preceding paragraphs of this Section 7.

 

(b)          Code Section 704(c). In accordance with Code Section 704(c) and the
Treasury regulations promulgated thereunder, income and loss with respect to any
property contributed to the capital of the Company (including, if the property
so contributed constitutes a partnership interest, the applicable distributive
share of each item of income, gain, loss, expense and other items attributable
to such partnership interest whether expressly so allocated or reflected in
partnership allocations) shall, solely for U.S. federal income tax purposes, be
allocated among the Members so as to take account of any variation between the
adjusted basis of such property to the Company for U.S. federal income tax
purposes and its Agreed Upon Value at the time of contribution. Such allocation
shall be made in accordance with such method set forth in Regulations Section
1.704-3(b) as the Manager in its reasonable discretion approves.

 

13

 

 

Any elections or other decisions relating to such allocations shall be made by
BEMT in any manner that reasonably reflects the purpose and intention of this
Agreement. Allocations pursuant to this Section 7.3 are solely for purposes of
U.S. federal, state and local income taxes and shall not affect, or in any way
be taken into account in computing, any Member’s share of Net Income, Net Loss,
other items or distributions pursuant to any provisions of this Agreement.

 

Section 8.            Books, Records, Tax Matters and Bank Accounts.

 

8.1          Books and Records. The books and records of account of the Company
shall be maintained in accordance with industry standards and shall be based on
the Developer Reports. The books and records shall be maintained at the
Company’s principal office or at a location designated by the Manager, and all
such books and records (and the dealings and other affairs of the Company and
its Subsidiaries, including BR Berry Hill JV) shall be available to any Member
at such location for review, investigation, audit and copying, at such Member’s
sole cost and expense, during normal business hours on at least twenty-four (24)
hours prior notice.

 

8.2          Reports and Financial Statements.

 

(a)          Within thirty (30) days of the end of each Fiscal Year, the Manager
shall cause each Member to be furnished with two sets of the following
additional annual reports computed as of the last day of the Fiscal Year:

 

(i)          An unaudited balance sheet of the Company;

 

(ii)         An unaudited statement of the Company’s profit and loss; and

 

(iii)        A statement of the Members’ Capital Accounts and changes therein
for such Fiscal Year.

 

(b)          Within fifteen (15) days of the end of each quarter of each Fiscal
Year, the Manager shall cause to be furnished to any REIT Member such
information as requested by any REIT Member as is necessary for any REIT Member
to determine its qualification as a REIT and its compliance with REIT
Requirements as shall be requested by any REIT Member.

 

(c)          The Members acknowledge that the Developer is obligated to perform
Project-related accounting and furnish Project-related accounting statements
under the terms of the Development Agreement (the “Developer Reports”). The
Manager shall be entitled to rely on the Developer Reports with respect to its
obligations under this Section 8, and the Members acknowledge that the reports
to be furnished shall be based on the Developer Reports, without any duty on the
part of the Manager to further investigate the completeness, accuracy or
adequacy of the Developer Reports.

 

14

 

 

(d)          If the Company admits a REIT Member, then, at the expense and cost
of the REIT Member, the Manager will use their commercially best efforts to
obtain such financial statements (audited or unaudited), information and
attestations as may be required by the REIT Member or any of its Affiliates in
connection with public reporting, attestation, certification and other
requirements under the Securities Exchange Act of 1934, as amended, and the
Sarbanes-Oxley Act of 2002, as amended, applicable to such entity, and work in
good faith with the designated accountants or auditors of the REIT Member or any
of its Affiliates in connection therewith, including for purposes of testing
internal controls and procedures of the REIT Member or any of its Affiliates.

 

8.3          Tax Matters Member. BEMT is hereby designated as the “tax matters
partner” of the Company and the Subsidiaries, as defined in Section 6231(a)(7)
of the Code (the “Tax Matters Member”) and shall prepare or cause to be prepared
all income and other tax returns of the Company and the Subsidiaries pursuant to
the terms and conditions of Section 8.5. Except as otherwise provided in this
Agreement, all elections required or permitted to be made by the Company and the
Subsidiaries under the Code or state tax law shall be timely determined and made
by BEMT. The Members intend that the Company be treated as a partnership for
U.S. federal, state and local tax purposes, and the Members will not elect or
authorize any person to elect to change the status of the Company from that of a
partnership for U.S. federal, state and local income tax purposes. BEMT agrees
to consult with SOIF III and BGF with respect to any written notice of any
material tax elections and any material inquiries, claims, assessments, audits,
controversies or similar events received from any taxing authority. In addition,
upon the request of any Member, the Company and each Subsidiary shall make an
election pursuant to Code Section 754 to adjust the basis of the Company’s
property in the manner provided in Code Sections 734(b) and 743(b). The Company
hereby indemnifies and holds harmless BEMT from and against any claim, loss,
expense, liability, action or damage resulting from its acting or its failure to
take any action as the “tax matters partner” of the Company and the
Subsidiaries, provided that any such action or failure to act does not
constitute gross negligence or willful misconduct.

 

8.4          Bank Accounts. All funds of the Company are to be deposited in the
Company’s name in such bank account or accounts as may be designated by the
Manager and shall be withdrawn on the signature of such Person or Persons as the
Manager may authorize.

 

8.5          Tax Returns. The Manager shall cause to be prepared all income and
other tax returns of the Company and the Subsidiaries required by applicable
law. No later than the due date or extended due date thereof, the Manager shall
deliver or cause to be delivered to each Member a copy of the tax returns for
the Company and such Subsidiaries with respect to such Fiscal Year, together
with such information with respect to the Company and such Subsidiaries as shall
be necessary for the preparation by such Member of its U.S. federal and state
income or other tax and information returns.

 

8.6          Expenses. Notwithstanding any contrary provision of this Agreement,
the Members acknowledge and agree that the reasonable expenses and charges
incurred directly or indirectly by or on behalf of the Manager in connection
with its obligations under this Section 8 will be reimbursed by the Company to
the Manager.

 

15

 

 

Section 9.            Management.

 

9.1          Management.

 

(a)          The Company shall be managed by one manager. BEMT shall have the
power and authority to appoint the manager without any further action or
approval by any Member, and BEMT hereby appoints BEMT as its initial Manager.
Neither BGF nor SOIF III shall have the power to appoint or remove any Manager.
To the extent that BEMT or a BEMT Transferee Transfers all or a portion of its
Interest in accordance with Section 12 to a BEMT Transferee, such BEMT
Transferee may be appointed as an additional Manager under this Section 9.1(a)
as appointed by BEMT or the BEMT Transferee then holding all or a portion of the
BEMT Interest without any further action or authorization by any Member.

 

(b)          The Manager shall have the authority to exercise all of the powers
and privileges granted by the Act, any other law or this Agreement, together
with any powers incidental thereto, and to take any other action not prohibited
under the Act or other applicable law, so far as such powers or actions are
necessary or convenient or related to the conduct, promotion or attainment of
the business, purposes or activities of the Company, except that any Major
Decision or other matter submitted by the Manager to the Members shall require
the express and unanimous approval of the Members.

 

(c)          The Manager shall substantially participate in the management of
the Property, and in all decision-making with respect to the development of the
Property, both directly and through the control Manager maintains and exercises
over Company Subsidiaries. In furtherance of such management and decision-making
authority, the Manager shall meet with the Developer on no less than a quarterly
basis to discuss issues and make decisions related to the management and
development of the Property.

 

(d)          The Manager may appoint individuals to act on behalf of the Company
with such titles and authority as determined from time to time by the Manager.
Each of such individuals shall hold office until his or her death, resignation
or replacement by Manager.

 

9.2          Loans to Subsidiaries. Notwithstanding anything in this Agreement
to the contrary, the Company may, but will have no obligation to, make loans to
any direct or indirect Subsidiary for development, improvement, leasing or
marketing of the Property or otherwise in furtherance of the purposes of this
Agreement to maximize the value of the Property.

 

9.3          Affiliate Transactions. Except as expressly provided in Section 9.2
with respect to loans by the Company to a Subsidiary, no agreement shall be
entered into by the Company or any Subsidiary with a Member or any Affiliate of
a Member and no decision shall be made in respect of any such agreement
(including, without limitation, the enforcement or termination thereof) unless
such agreement or related decision shall have been approved unanimously in
writing by the Manager.

 

16

 

 

9.4          Other Activities.

 

(a)          Right to Participation in Other Member Ventures. Neither the
Company nor any Member (or any Affiliate of any Member) shall have any right by
virtue of this Agreement either to participate in or to share in any other now
existing or future ventures, activities or opportunities of any of the other
Members or their Affiliates, or in the income or proceeds derived from such
ventures, activities or opportunities. Neither the Company nor any Member (or
any Affiliate of any Member) shall have any right by virtue of this Agreement
either to participate in or to share in any other now existing or future
ventures, activities or opportunities of any of the other Members or their
Affiliates, or in the income or proceeds derived from such ventures, activities
or opportunities.

 

(b)          Limitation on Actions of Members; Binding Authority. No Member
shall take any action on behalf of, or in the name of, the Company, or enter
into any contract, agreement, commitment or obligation binding upon the Company,
or, in its capacity as a Member or Manager of the Company, perform any act in
any way relating to the Company or the Company’s assets, except in a manner and
to the extent consistent with the provisions of this Agreement.

 

9.5          Operation in Accordance with REOC/REIT Requirements.

 

(a)          The Members acknowledge that SOIF III and one or more of its
Affiliates (each, a “BR Affiliate”), intends to qualify as a “real estate
operating company” or “venture capital operating company” within the meaning of
U.S. Department of Labor Regulation 29 C.F.R. §2510.3-101 (a “REOC”), and agree
that the Company and its Subsidiaries shall be operated in a manner that will
enable SOIF III and such BR Affiliate to so qualify. Notwithstanding anything
herein to the contrary, the Company and its Subsidiaries shall not take, or
refrain from taking, any action that would result in SOIF III or a BR Affiliate,
from failing to qualify as a REOC. The Members (a) shall not fund any Capital
Contribution "with the 'plan assets' of any 'employee benefit plan' within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended or any 'plan' as defined by Section 4975 of the Internal Revenue Code
of 1986, as amended", and (b) shall comply with any requirements specified by
SOIF III in order to ensure compliance with this Section 9.5.

 

(b)          [Reserved]

 

(c)          The Company (and any direct or indirect Subsidiary of the Company)
may not engage in any activities or hold any assets that would constitute or
result in the occurrence of a REIT Prohibited Transaction as defined herein.
Notwithstanding anything to the contrary contained in this Agreement, during the
time a REIT Member is a Member of the Company, neither the Company, any direct
or indirect Subsidiary of the Company, nor any Member of the Company shall take
or refrain from taking any action which, or the effect of which, would
constitute or result in the occurrence of a REIT Prohibited Transaction by the
Company or any direct or indirect Subsidiary thereof, including without limiting
the generality of the foregoing, but in amplification thereof:

 

17

 

 

(i)          Entering into any lease, license, concession or other agreement or
permitting any sublease, license, concession or other agreement that provides
for rent or other payment based in whole or in part on the income or profits of
any person, excluding for this purpose a lease that provides for rent based in
whole or in part on a fixed percentage or percentages of gross receipts or gross
sales of any person without reduction for any costs of the lessee (and in the
case of a sublease, without reduction for any sublessor costs);

 

(ii)          Leasing personal property, excluding for this purpose a lease of
personal property that is entered into in connection with a lease of real
property where the rent attributable to the personal property is less than 15%
of the total rent provided for under the lease;

 

(iii)          Acquiring or holding any debt investments, excluding for these
purposes “debt” solely between wholly-owned Subsidiaries of the Company, unless
(I) the amount of interest income received or accrued by the Company under such
loan does not, directly or indirectly, depend in whole or in part on the income
or profits of any person, and (II) the debt is fully secured by mortgages on
real property or on interests in real property. Notwithstanding anything to the
contrary herein, in the case of debt issued to the Company by a Subsidiary which
is treated as a “taxable REIT subsidiary” of the REIT Member, such debt shall be
secured by a mortgage or similar security interest, or by a pledge of the equity
ownership of a subsidiary of such taxable REIT subsidiary;

 

(iv)          Acquiring or holding, directly or indirectly, more than 10% of the
outstanding securities of any one issuer (by vote or value) other than an entity
which either (i) is taxable as a partnership or a disregarded entity for United
States federal income tax purposes, (ii) has properly elected to be a taxable
REIT subsidiary of the REIT Member by jointly filing with REIT, IRS Form 8875,
or (iii) has properly elected to be a real estate investment trust for U.S.
federal income tax purposes;

 

(v)          Entering into any agreement where the Company receives amounts,
directly or indirectly, for rendering services to the tenants of any property
that is owned, directly or indirectly, by the Company other than (i) amounts
received for services that are customarily furnished or rendered in connection
with the rental of real property of a similar class in the geographic areas in
which the Property is located where such services are either provided by (A) an
Independent Contractor (as defined in Section 856(d)(3) of the Code) who is
adequately compensated for such services and from which the Company or REIT
Member do not, directly or indirectly, derive revenue or (B) a taxable REIT
subsidiary of REIT Member who is adequately compensated for such services or
(ii) amounts received for services that are customarily furnished or rendered in
connection with the rental of space for occupancy only (as opposed to being
rendered primarily for the convenience of the Property’s tenants);

 

(vi)          Entering into any agreement where a material amount of income
received or accrued by the Company under such agreement, directly or indirectly,
does not qualify as either (i) “rents from real property” or (ii) “interest on
obligations secured by mortgages on real property or on interests in real
property,” in each case as such terms are defined in Section 856(c) of the Code;

 

(vii)          Holding cash of the Company available for operations or
distribution in any manner other than a traditional bank checking or savings
account;

 

18

 

 

(viii)          Selling or disposing of any property, subsidiary or other asset
of the Company prior to (i) the completion of a two (2) year holding period with
such period to begin on the date the Company acquires a direct or indirect
interest in such property and begins to hold such property, subsidiary or asset
for the production of rental income, and (ii) the satisfaction of any other
requirements under Section 857 of the Code necessary for the avoidance of a
prohibited transaction tax on the REIT; or

 

(ix)            Failing to make current cash distributions to REIT Member each
year in an amount which does not at least equal the taxable income allocable to
REIT Member for such year.

 

Notwithstanding the foregoing provisions of this Section 9.5(c), the Company may
enter into a REIT Prohibited Transaction if it receives the prior written
approval of the REIT Member specifically acknowledging that the REIT Member is
approving a REIT Prohibited Transaction pursuant to this Section 9.5(c). For
purposes of this Section 9.5(c), “REIT Prohibited Transactions” shall mean any
of the actions specifically set forth in this Section 9.5(c).

 

9.6          FCPA.

 

(a)          In compliance with the Foreign Corrupt Practices Act, each Member
will not, and will ensure that its officers, directors, employees, shareholders,
members, agents and Affiliates, acting on its behalf or on the behalf of the
Company or any of its Subsidiaries or Affiliates do not, for a corrupt purpose,
offer, directly or indirectly, promise to pay, pay, promise to give, give or
authorize the paying or giving of anything of value to any official
representative or employee of any government agency or instrumentality, any
political party or officer thereof or any candidate for office in any
jurisdiction, except for any facilitating or expediting payments to government
officials, political parties or political party officials the purpose of which
is to expedite or secure the performance of a routine governmental action by
such government officials or political parties or party officials. The term
“routine governmental action” for purposes of this provision shall mean an
action which is ordinarily and commonly performed by the applicable government
official in (i) obtaining permits, licenses, or other such official documents
which such Person is otherwise legally entitled to; (ii) processing governmental
papers; (iii) providing police protection, mail pick-up and delivery or
scheduling inspections associated with contract performance or inspections
related to transit of goods across country; (iv) providing phone service, power
and water supply, loading and unloading of cargo, or protecting perishable
products or commodities from deterioration; or (v) actions of a similar nature.

 

The term routine governmental action does not include any decision by a
government official whether, or on what terms, to award new business to or to
continue business with a particular party, or any action taken by an official
involved in the decision making process to encourage a decision to award new
business to or continue business with a particular party.

 

(b)          Each Member agrees to notify immediately the other Member of any
request that such Member or any of its officers, directors, employees,
shareholders, members, agents or Affiliates, acting on its behalf, receives to
take any action that may constitute a violation of the Foreign Corrupt Practices
Act.

 

19

 

 

Section 10.           Confidentiality.

 

(a)          Any information relating to a Member’s business, operation or
finances which are proprietary to, or considered proprietary by, a Member are
hereinafter referred to as “Confidential Information”. All Confidential
Information in tangible form (plans, writings, drawings, computer software and
programs, etc.) or provided to or conveyed orally or visually to a receiving
Member, shall be presumed to be Confidential Information at the time of delivery
to the receiving Member. All such Confidential Information shall be protected by
the receiving Member from disclosure with the same degree of care with which the
receiving Member protects its own Confidential Information from disclosure. Each
Member agrees: (i) not to disclose such Confidential Information to any Person
except to those of its employees or representatives who need to know such
Confidential Information in connection with the conduct of the business of the
Company and who have agreed to maintain the confidentiality of such Confidential
Information and (ii) neither it nor any of its employees or representatives will
use the Confidential Information for any purpose other than in connection with
the conduct of the business of the Company; provided that such restrictions
shall not apply if such Confidential Information:

 

(x)          is or hereafter becomes public, other than by breach of this
Agreement;

 

(y)          was already in the receiving Member’s possession prior to any
disclosure of the Confidential Information to the receiving Member by the
divulging Member; or

 

(z)          has been or is hereafter obtained by the receiving Member from a
third party not bound by any confidentiality obligation with respect to the
Confidential Information;

 

provided, further, that nothing herein shall prevent any Member from disclosing
any portion of such Confidential Information (1) to the Company and allowing the
Company to use such Confidential Information in connection with the Company’s
business, (2) pursuant to judicial order or in response to a governmental
inquiry, by subpoena or other legal process, but only to the extent required by
such order, inquiry, subpoena or process, and only after reasonable notice to
the original divulging Member, (3) as necessary or appropriate in connection
with or to prevent the audit by a governmental agency of the accounts of the
Members, (4) in order to initiate, defend or otherwise pursue legal proceedings
between the parties regarding this Agreement, (5) necessary in connection with a
Transfer of an Interest permitted hereunder or (6) to a Member’s respective
attorneys or accountants or other representative.

 

(b)          The Members and their Affiliates shall each act to safeguard the
secrecy and confidentiality of, and any proprietary rights to, any non-public
information relating to the Company and its business, except to the extent such
information is required to be disclosed by law or reasonably necessary to be
disclosed in order to carry out the business of the Company. Each Member may,
from time to time, provide the other Members written notice of its non-public
information which is subject to this Section 10(b).

 

20

 

 

(c)          Without limiting any of the other terms and provisions of this
Agreement (including, without limitation, Section 9.6), to the extent a Member
(the “Pursuer”) provides the other Member with information relating to a
possible investment opportunity then being actively pursued by the Pursuer on
behalf of the Company, the other Member receiving such information shall not use
such information to pursue such investment opportunity for its own account to
the exclusion of the Pursuer so long as the Pursuer is actively pursuing such
opportunity on behalf of the Company and shall not disclose any Confidential
Information to any Person (except as expressly permitted hereunder) or take any
other action in connection therewith that is reasonably likely to cause damage
to the Pursuer.

 

Section 11.           Representations and Warranties.

 

11.1          In General. As of the date hereof, each of the Members hereby
makes each of the representations and warranties applicable to such Member as
set forth in Section 11.2. Such representations and warranties shall survive the
execution of this Agreement.

 

11.2          Representations and Warranties. Each Member hereby represents and
warrants that:

 

(a)            Due Incorporation or Formation; Authorization of Agreement. Such
Member is a corporation duly organized or a partnership or limited liability
company duly formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation and has the corporate,
partnership or company power and authority to own its property and carry on its
business as owned and carried on at the date hereof and as contemplated hereby.
Such Member is duly licensed or qualified to do business and in good standing in
each of the jurisdictions in which the failure to be so licensed or qualified
would have a material adverse effect on its financial condition or its ability
to perform its obligations hereunder. Such Member has the corporate, partnership
or company power and authority to execute and deliver this Agreement and to
perform its obligations hereunder, and the execution, delivery and performance
of this Agreement has been duly authorized by all necessary corporate,
partnership or company action. This Agreement constitutes the legal, valid and
binding obligation of such Member.

 

(b)           No Conflict with Restrictions; No Default. Neither the execution,
delivery or performance of this Agreement nor the consummation by such Member
(or any of its Affiliates) of the transactions contemplated hereby (i) does or
will conflict with, violate or result in a breach of (or has conflicted with,
violated or resulted in a breach of) any of the terms, conditions or provisions
of any law, regulation, order, writ, injunction, decree, determination or award
of any court, any governmental department, board, agency or instrumentality,
domestic or foreign, or any arbitrator, applicable to such Member or any of its
Affiliates, (ii) does or will conflict with, violate, result in a breach of or
constitute a default under (or has conflicted with, violated, resulted in a
breach of or constituted a default under) any of the terms, conditions or
provisions of the articles of incorporation, bylaws, partnership agreement or
operating agreement of such Member or any of its Affiliates or of any material
agreement or instrument to which such Member or any of its Affiliates is a party
or by which such Member or any of its Affiliates is or may be bound or to which
any of its properties or assets is subject, (iii) does or will conflict with,
violate, result in (or has conflicted with, violated or resulted in) a breach
of, constitute (or has constituted) a default under (whether with notice or
lapse of time or both), accelerate or permit the acceleration of (or has
accelerated) the performance required by, give (or has given) to others any
material interests or rights or require any consent, authorization or approval
under any indenture, mortgage, lease, agreement or instrument to which such
Member or any of its Affiliates is a party or by which such Member or any of its
Affiliates or any of their properties or assets is or may be bound or (iv) does
or will result (or has resulted) in the creation or imposition of any lien upon
any of the properties or assets of such Member or any of its Affiliates.

 

21

 

 

(c)          Governmental Authorizations. Any registration, declaration or
filing with, or consent, approval, license, permit or other authorization or
order by, or exemption or other action of, any governmental, administrative or
regulatory authority, domestic or foreign, that was or is required in connection
with the valid execution, delivery, acceptance and performance by such Member
under this Agreement or consummation by such Member (or any of its Affiliates)
of any transaction contemplated hereby has been completed, made or obtained on
or before the date hereof.

 

(d)          Litigation. There are no actions, suits, proceedings or
investigations pending, or, to the knowledge of such Member or any of its
Affiliates, threatened against or affecting such Member or any of its Affiliates
or any of their properties, assets or businesses in any court or before or by
any governmental department, board, agency or instrumentality, domestic or
foreign, or any arbitrator which could, if adversely determined (or, in the case
of an investigation could lead to any action, suit or proceeding which if
adversely determined could) reasonably be expected to materially impair such
Member’s ability to perform its obligations under this Agreement or to have a
material adverse effect on the consolidated financial condition of such Member;
such Member or any of its Affiliates has not received any currently effective
notice of any default, and such Member or any of its Affiliates is not in
default, under any applicable order, writ, injunction, decree, permit,
determination or award of any court, any governmental department, board, agency
or instrumentality, domestic or foreign, or any arbitrator which could
reasonably be expected to materially impair such Member’s (or any of its
Affiliate’s) ability to perform its obligations under this Agreement or to have
a material adverse effect on the consolidated financial condition of such
Member.

 

(e)          Investigation. Such Member is acquiring its Interest based upon its
own investigation, and the exercise by such Member of its rights and the
performance of its obligations under this Agreement will be based upon its own
investigation, analysis and expertise. Such Member is a sophisticated investor
possessing an expertise in analyzing the benefits and risks associated with
acquiring investments that are similar to the acquisition of its Interest.

 

(f)          Broker. No broker, agent or other person acting as such on behalf
of such Member was instrumental in consummating this transaction and that no
conversations or prior negotiations were had by such party with any broker,
agent or other such person concerning the transaction that is the subject of
this Agreement.

 

(g)          Investment Company Act. Neither such Member nor any of its
Affiliates is, nor will the Company as a result of such Member holding an
interest therein be, an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

22

 

 

(h)          Securities Matters.

 

(i)          None of the Interests are registered under the Securities Act or
any state securities laws. Such Member understands that the offering, issuance
and sale of the Interests are intended to be exempt from registration under the
Securities Act, based, in part, upon the representations, warranties and
agreements contained in this Agreement. Such Member is an “accredited investor”
as such term is defined in Rule 501 of Regulation D promulgated under the
Securities Act.

 

(ii)          Neither the Securities and Exchange Commission nor any state
securities commission has approved the Interests or passed upon or endorsed the
merits of the offer or sale of the Interests. Such Member is acquiring the
Interests solely for such Member’s own account for investment and not with a
view to resale or distribution thereof in violation of the Securities Act.

 

(iii)          Such Member is unaware of, and in no way relying on, any form of
general solicitation or general advertising in connection with the offer and
sale of the Interests, and no Member has taken any action which could give rise
to any claim by any person for brokerage commissions, finders’ fees (without
regard to any finders’ fees payable by the Company directly) or the like
relating to the transactions contemplated hereby.

 

(iv)          Such Member is not relying on the Company or any of its officers,
directors, employees, advisors or representatives with regard to the tax and
other economic considerations of an investment in the Interests, and such Member
has relied on the advice of only such Member’s advisors.

 

(v)           Such Member understands that the Interests may not be sold,
hypothecated or otherwise disposed of unless subsequently registered under the
Securities Act and applicable state securities laws, or an exemption from
registration is available. Such Member agrees that it will not attempt to sell,
transfer, assign, pledge or otherwise dispose of all or any portion of the
Interests in violation of this Agreement.

 

(vi)          Such Member has adequate means for providing for its current
financial needs and anticipated future needs and possible contingencies and
emergencies and has no need for liquidity in the investment in the Interests.

 

(vii)          Such Member is knowledgeable about investment considerations and
has a sufficient net worth to sustain a loss of such Member’s entire investment
in the Company in the event such a loss should occur. Such Member’s overall
commitment to investments which are not readily marketable is not excessive in
view of such Member’s net worth and financial circumstances and the purchase of
the Interests will not cause such commitment to become excessive. The investment
in the Interests is suitable for such Member.

 

(viii)          Such Member represents to the Company that the information
contained in this subparagraph (h) and in all other writings, if any, furnished
to the Company with regard to such Member (to the extent such writings relate to
its exemption from registration under the Securities Act) is complete and
accurate and may be relied upon by the Company in determining the availability
of an exemption from registration under federal and state securities laws in
connection with the sale of the Interests.

 

23

 

 

Section 12.           Sale, Assignment, Transfer or other Disposition.

 

12.1          Prohibited Transfers. Except as otherwise provided in this Section
12, Section 5.2(b) or as approved by the Manager, no Member shall Transfer all
or any part of its Interest, whether legal or beneficial, in the Company, and
any attempt to so Transfer such Interest (and such Transfer) shall be null and
void and of no effect. Notwithstanding the foregoing, any Member shall have the
right, with the consent of the other Members, at any time to pledge to a lender
or creditor, directly or indirectly, all or any part of its Interest in the
Company for such purposes as it deems necessary in the ordinary cause of its
business and operations.

 

12.2        Affiliate Transfers.

 

(a)          Subject to the provisions of Section 12.2(b) hereof, and subject in
each case to the prior written approval of each Member (such approval not to be
unreasonably withheld), any Member may Transfer all or any portion of its
Interest in the Company at any time to an Affiliate of such Member, provided
that such Affiliate shall remain an Affiliate of such Member at all times that
such Affiliate holds such Interest. If such Affiliate shall thereafter cease
being an Affiliate of such Member while such Affiliate holds such Interest, such
cessation shall be a non-permitted Transfer and shall be deemed void ab initio,
whereupon the Member having made the Transfer shall, at its own and sole
expense, cause such putative transferee to disgorge all economic benefits and
otherwise indemnify the Company and the other Member(s) against loss or damage
under any Collateral Agreement.

 

(b)          Notwithstanding anything to the contrary contained in this
Agreement, the following Transfers shall not require the approval set forth in
Section 12.2(a):

 

(i)          Any Transfer by BEMT or a BEMT Transferee of up to one hundred
percent (100%) of its Interest to any Affiliate of BEMT or the non-Affiliate
parties herein listed, including but not limited to (A) Bluerock Multifamily
Growth REIT, Inc. or its successors and assigns (“BR REIT”) or any Person that
is directly or indirectly owned by BR REIT and/or (B) SOIF III or any Person
that is directly or indirectly owned by SOIF III; and/or (C) BGF or any Person
that is directly or indirectly owned by BGF (collectively, a “BEMT Transferee”);

 

(ii)          Any Transfer by SOIF III or a SOIF III Transferee of up to one
hundred percent (100%) of its Interest to any Affiliate of SOIF III or the
non-Affiliate parties herein listed, including but not limited to (A) BR REIT or
any Person that is directly or indirectly owned by BR REIT; and/or (B) BEMT or
any Person that is directly or indirectly owned by BEMT; and/or (C) BGF or any
Person that is directly or indirectly owned by BGF (collectively, a “SOIF III
Transferee”);

 

24

 

 

(iii)          Any Transfer by BGF or a BGF Transferee of up to one hundred
percent (100%) of its Interest to any Affiliate of BGF or the non-Affiliate
parties herein listed, including but not limited to (A) BR REIT or any Person
that is directly or indirectly owned by BR REIT; and/or (B) BEMT or any Person
that is directly or indirectly owned by BEMT; and/or (C) SOIF III or any Person
that is directly or indirectly owned by SOIF III (collectively, a “BGF
Transferee”);

 

provided however, as to subparagraphs (b)(i) and (b)(ii), and as to subparagraph
(a), no Transfer shall be permitted and shall be void ab initio if it shall
violate any “Transfer” provision of any applicable Collateral Agreement with
third party lenders.

 

(c)          Upon the execution by any such BEMT Transferee, SOIF III Transferee
or BGF Transferee of such documents necessary to admit such party into the
Company and to cause the BEMT Transferee, SOIF III Transferee or BGF Transferee
(as applicable) to become bound by this Agreement, the BEMT Transferee, SOIF III
Transferee or BGF Transferee (as applicable) shall become a Member, without any
further action or authorization by any Member.

 

12.3         Admission of Transferee; Partial Transfers. Notwithstanding
anything in this Section 12 to the contrary and except as provided in Section
5.2(b) and/or Section 5.7, no Transfer of Interests in the Company shall be
permitted unless the potential transferee is admitted as a Member under this
Section 12.3:

 

(a)           If a Member Transfers all or any portion of its Interest in the
Company, such transferee may become a Member if (i) such transferee executes and
agrees to be bound by this Agreement, (ii) the transferor and/or transferee pays
all reasonable legal and other fees and expenses incurred by the Company in
connection with such assignment and substitution and (iii) the transferor and
transferee execute such documents and deliver such certificates to the Company
and the remaining Members as may be required by applicable law or otherwise
advisable; and

 

(b)           Notwithstanding the foregoing, any Transfer or purported Transfer
of any Interest, whether to another Member or to a third party, shall be of no
effect and void ab initio, and such transferee shall not become a Member or an
owner of the purportedly transferred Interest, if the Manager determines in
their sole discretion that:

 

(i)          the Transfer would require registration of any Interest under, or
result in a violation of, any federal or state securities laws;

 

(ii)         the Transfer would result in a termination of the Company under
Code Section 708(b);

 

(iii)        as a result of such Transfer the Company would be required to
register as an investment company under the Investment Company Act of 1940, as
amended, or any rules or regulations promulgated thereunder;

 

(iv)        if as a result of such Transfer the aggregate value of Interests
held by “benefit plan investors” including at least one benefit plan investor
that is subject to ERISA, could be “significant” (as such terms are defined in
U.S. Department of Labor Regulation 29 C.F.R. 2510.3-101(f)(2)) with the result
that the assets of the Company could be deemed to be “plan assets” for purposes
of ERISA;

 

25

 

 

(v)          as a result of such Transfer, the Company would or may have in the
aggregate more than one hundred (100) members and material adverse federal
income tax consequences would result to a Member. For purposes of determining
the number of members under this Section 12.3(b)(v), a Beneficial Owner
indirectly owning an interest in the Company through a Flow-Through Entity shall
be considered a member, but only if (i) substantially all of the value of the
Beneficial Owner’s interest in the Flow-Through Entity is attributable to the
Flow-Through Entity’s interest (direct or indirect) in the Company and (ii) in
the sole discretion of the Manager, a principal purpose of the use of the
Flow-Through Entity is to permit the Company to satisfy the 100-member
limitation; or

 

(vi)          the transferor failed to comply with the provisions of Sections
12.2(a) or (b).

 

The Manager may require the provision of a certificate as to the legal nature
and composition of a proposed transferee of an Interest of a Member and from any
Member as to its legal nature and composition and shall be entitled to rely on
any such certificate in making such determinations under this Section 12.3.

 

12.4          Withdrawals. Each of the Members does hereby covenant and agree
that it will not withdraw, resign, retire or disassociate from the Company,
except as a result of a Transfer of its entire Interest in the Company permitted
under the terms of this Agreement and that it will carry out its duties and
responsibilities hereunder until the Company is terminated, liquidated and
dissolved under Section 13. No Member shall be entitled to receive any
distribution or otherwise receive the fair market value of its Interest in
compensation for any purported resignation or withdrawal not in accordance with
the terms of this Agreement.

 

Section 13.           Dissolution.

 

13.1        Limitations. The Company may be dissolved, liquidated and terminated
only pursuant to the provisions of this Section 13, and, to the fullest extent
permitted by law but subject to the terms of this Agreement, the parties hereto
do hereby irrevocably waive any and all other rights they may have to cause a
dissolution of the Company or a sale or partition of any or all of the Company’s
assets.

 

13.2        Exclusive Events Requiring Dissolution. The Company shall be
dissolved only upon the earliest to occur of the following events (a
“Dissolution Event”):

 

(a)          the expiration of the specific term set forth in Section 2.5;

 

(b)          at any time at the election of the Manager in writing;

 

(c)          at any time there are no Members (unless otherwise continued in
accordance with the Act); or

 

26

 

 

(d)            the entry of a decree of judicial dissolution pursuant to Section
18-802 of the Act.

 

13.3         Liquidation. Upon the occurrence of a Dissolution Event, the
business of the Company shall be continued to the extent necessary to allow an
orderly winding up of its affairs, including the liquidation of the assets of
the Company pursuant to the provisions of this Section 13.3, as promptly as
practicable thereafter, and each of the following shall be accomplished:

 

(a)          The Manager shall cause to be prepared a statement setting forth
the assets and liabilities of the Company as of the date of dissolution, a copy
of which statement shall be furnished to all of the Members.

 

(b)          The property and assets of the Company shall be liquidated or
distributed in kind under the supervision of the Manager as promptly as
possible, but in an orderly, businesslike and commercially reasonable manner.

 

(c)          Any gain or loss realized by the Company upon the sale of its
property shall be deemed recognized and allocated to the Members in the manner
set forth in Section 7.2. To the extent that an asset is to be distributed in
kind, such asset shall be deemed to have been sold at its fair market value on
the date of distribution, the gain or loss deemed realized upon such deemed sale
shall be allocated in accordance with Section 7.2 and the amount of the
distribution shall be considered to be such fair market value of the asset.

 

(d)          The proceeds of sale and all other assets of the Company shall be
applied and distributed as follows and in the following order of priority:

 

(i)          to the satisfaction of the debts and liabilities of the Company
(contingent or otherwise) and the expenses of liquidation or distribution
(whether by payment or reasonable provision for payment), other than liabilities
to Members or former Members for distributions;

 

(ii)          to the satisfaction of loans made pursuant to Section 5.2(d) in
proportion to the outstanding balances of such loans at the time of payment;

 

(iii)          the balance, if any, to the Members in accordance with Section
6.1.

 

13.4          Continuation of the Company. Notwithstanding anything to the
contrary contained herein, the death, retirement, resignation, expulsion,
bankruptcy, dissolution or removal of a Member shall not in and of itself cause
the dissolution of the Company, and the Members are expressly authorized to
continue the business of the Company in such event, without any further action
on the part of the Members.

 

Section 14.           Indemnification.

 

14.1          Exculpation of Members. Neither the Company nor any Member,
Manager or officer of the Company shall be liable to the Company or to the other
Members for damages or otherwise with respect to any actions or failures to act
taken or not taken relating to the Company, except to the extent any related
loss results from fraud or gross negligence on the part of such Member, Manager
or officer.

 

27

 

 

14.2        Indemnification by Company. The Company hereby indemnifies, holds
harmless and defends the Members, the Manager, the officers and each of their
respective agents, officers, directors, members, partners, shareholders and
employees from and against any loss, expense, damage or injury suffered or
sustained by them (including but not limited to any judgment, award, settlement,
reasonable attorneys’ fees and other costs or expenses incurred in connection
with the defense of any actual or threatened action, proceeding or claim) by
reason of or arising out of (i) their activities on behalf of the Company or in
furtherance of the interests of the Company, including, without limitation, the
provision of guaranties to third party lenders in respect of financings relating
to the Company or any of its assets (but specifically excluding from such
indemnity by the Company any so called “bad boy” guaranties or similar
agreements which provide for recourse as a result of failure to comply with
covenants, willful misconduct or gross negligence, (ii) their status as Members,
Manager, employees or officers of the Company, or (iii) the Company’s assets,
property, business or affairs (including, without limitation, the actions of any
officer, director, member or employee of the Company or any of its
Subsidiaries), if the acts or omissions were not performed or omitted
fraudulently or as a result of gross negligence by the indemnified party.
Reasonable expenses incurred by the indemnified party in connection with any
such proceeding relating to the foregoing matters shall be paid or reimbursed by
the Company in advance of the final disposition of such proceeding upon receipt
by the Company of (x) written affirmation by the Person requesting
indemnification of its good faith belief that it has met the standard of conduct
necessary for indemnification by the Company and (y) a written undertaking by or
on behalf of such Person to repay such amount if it shall ultimately be
determined by a court of competent jurisdiction that such Person has not met
such standard of conduct, which undertaking shall be an unlimited general
obligation of the indemnified party but need not be secured.

 

14.3        General Indemnification by the Members.

 

(a)          Notwithstanding any other provision contained herein, each Member
(the “Indemnifying Party”) hereby indemnifies and holds harmless the other
Members, the Company and each of their subsidiaries and their agents, officers,
directors, members, partners, shareholders and employees (each, an “Indemnified
Party”) from and against all losses, costs, expenses, damages, claims and
liabilities (including reasonable attorneys’ fees) as a result of or arising out
of (i) any breach of any obligation of the Indemnifying Party under this
Agreement, or (ii) any breach of any obligation by or any inaccuracy in or
breach of any representation or warranty made by the Indemnifying Party, whether
in this Agreement or in any other agreement with respect to the conveyance,
assignment, contribution or other transfer of the Property (or interests
therein), assets, agreements, rights or other interests conveyed, assigned,
contributed or otherwise transferred to the Company or Property Owner
(collectively, the “Inducement Agreements”).

 

(b)          Except as otherwise provided herein or in any other agreement,
recourse for the indemnity obligation of the Members under this Section 14.3
shall be limited to such Indemnifying Party’s Interest in the Company.

 

28

 

 

(c)          The indemnities, contributions and other obligations under this
Agreement shall be in addition to any rights that any Indemnified Party may have
at law, in equity or otherwise. The terms of this Section 14 shall survive
termination of this Agreement.

 

Section 15.           Mediation of Disputes.

 

15.1          Events Giving Rise To Mediation. In the event that there is a
dispute between the Members as to any action or issue, then and in such event
all of the Members agree, upon the written request of any one Member, to submit
to mediation within ten (10) days of receipt of the request for mediation for
the purpose of resolving the dispute.

 

15.2          Selection of Mediator. Within ten (10) days of the date upon which
the written request is sent pursuant to Section 15.1, the Members shall meet for
the purpose of selecting one (1) natural person to act as mediator for the
Company for such dispute. In the event that the Members are unable to agree upon
the selection of the mediator at such meeting, then within ten (10) days
following such meeting, the Member requesting such mediation shall select one
(1) qualified mediator and the remaining Member shall select one (1) qualified
mediator and, within five (5) days of the date of their selection, the two
persons so selected shall select a third qualified mediator who will serve as
the sole mediator for the dispute. In the event that the Member requesting such
mediation selects one such natural person within such ten (10) day period, but
the remaining Member fails to select one such natural person within such ten
(10) day period, or vice versa, then the natural person selected shall serve as
the sole mediator for the dispute. No natural person selected by the Members
and/or by the mediators may be employed by, doing substantial business with or
otherwise affiliated with any of the Members (including, but not limited to,
acting as an attorney or accountant for any one or more of the Members or for
the Company). The term “qualified mediator” as used herein shall mean a natural
person experienced in mediating disputes between businesses similar to the
business in which the Company is engaged.

 

15.3          Mediation. Not later than fifteen (15) days following the
selection of the sole mediator, the mediation shall be convened by the mediator
at a mutually agreeable site. Such mediation shall take place in accordance with
the Rules of the American Arbitration Association as in effect on the date of
commencement of the mediation. The mediator’s only authority hereunder shall be
to assist the Members in mediating a dispute. The mediator’s fees shall be paid
by the Company. If the mediation is unsuccessful, then the Members shall have
such rights and remedies as may be provided at law or in equity. Nothing in this
Section 15 shall require the parties to submit to arbitration.

 

Section 16.           Miscellaneous.

 

16.1          Notices.

 

(a)            All notices, requests, approvals, authorizations, consents and
other communications required or permitted under this Agreement shall be in
writing and shall be (as elected by the Person giving such notice) hand
delivered by messenger or overnight courier service, mailed (airmail, if
international) by registered or certified mail (postage prepaid), return receipt
requested, or sent via facsimile (provided such facsimile is immediately
followed by the delivery of an original copy of same via one of the other
foregoing delivery methods) addressed to:

 

29

 

 

If to BEMT:

 

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019
Attention: R. Ramin Kamfar

 

with a copy to:

 

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019
Attention: Michael Konig, Esq.

 

If to SOIF III:

 

c/o Bluerock Real Estate, L.L.C.
712 Fifth Avenue, 9th Floor

New York, New York 10019
Attention: R. Ramin Kamfar

 

with a copy to:

 

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019
Attention: Michael Konig, Esq.

 

If to BGF:

 

c/o Bluerock Real Estate, L.L.C.
712 Fifth Avenue, 9th Floor

New York, New York 10019
Attention: R. Ramin Kamfar

 

with a copy to:

 

c/o Bluerock Real Estate, L.L.C.

712 Fifth Avenue, 9th Floor

New York, New York 10019
Attention: Michael Konig, Esq.

 

30

 

 

(b)          Each such notice shall be deemed delivered (a) on the date
delivered if by hand delivery or overnight courier service or facsimile, and (b)
on the date upon which the return receipt is signed or delivery is refused or
the notice is designated by the postal authorities as not deliverable, as the
case may be, if mailed (provided, however, if such actual delivery occurs after
5:00 p.m. (local time where received), then such notice or demand shall be
deemed delivered on the immediately following business day after the actual day
of delivery).

 

(c)          By giving to the other parties at least fifteen (15) days written
notice thereof, the parties hereto and their respective successors and assigns
shall have the right from time to time and at any time during the term of this
Agreement to change their respective addresses.

 

16.2        Governing Law. This Agreement and the rights of the Members
hereunder shall be governed by, and interpreted in accordance with, the laws of
the State of Delaware. Each of the parties hereto irrevocably submits to the
jurisdiction of the New York State courts and the Federal courts sitting in the
State of New York and agree that all matters involving this Agreement shall be
heard and determined in such courts. Each of the parties hereto waives
irrevocably the defense of inconvenient forum to the maintenance of such action
or proceeding. Each of the parties hereto designates CT Corporation System, 1633
Broadway, New York, New York 10019, as its agent for service of process in the
State of New York, which designation may only be changed on not less than ten
(10) days’ prior notice to all of the other parties.

 

16.3        Successors. This Agreement shall be binding upon, and inure to the
benefit of, the parties and their successors and permitted assigns. Except as
otherwise provided herein, any Member who Transfers its Interest as permitted by
the terms of this Agreement shall have no further liability or obligation
hereunder, except with respect to claims arising prior to such Transfer.

 

16.4        Pronouns. Whenever from the context it appears appropriate, each
term stated in either the singular or the plural shall include the singular and
the plural, and pronouns stated in either the masculine, the feminine or the
neuter gender shall include the masculine, feminine and neuter.

 

16.5        Table of Contents and Captions Not Part of Agreement. The table of
contents and captions contained in this Agreement are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of this
Agreement or any provisions hereof.

 

16.6        Severability. If any provision of this Agreement shall be held
invalid, illegal or unenforceable in any jurisdiction or in any respect, then
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired, and the Members shall use
their best efforts to amend or substitute such invalid, illegal or unenforceable
provision with enforceable and valid provisions which would produce as nearly as
possible the rights and obligations previously intended by the Members without
renegotiation of any material terms and conditions stipulated herein.

 

31

 

 

16.7          Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.

 

16.8          Entire Agreement and Amendment. This Agreement and the other
written agreements described herein between the parties hereto entered into as
of the date hereof, constitute the entire agreement between the Members relating
to the subject matter hereof. In the event of any conflict between this
Agreement or such other written agreements, the terms and provisions of this
Agreement shall govern and control.

 

16.9          Further Assurances. Each Member agrees to execute and deliver any
and all additional instruments and documents and do any and all acts and things
as may be necessary or expedient to effectuate more fully this Agreement or any
provisions hereof or to carry on the business contemplated hereunder.

 

16.10          No Third Party Rights. The provisions of this Agreement are for
the exclusive benefit of the Members and the Company, and no other party
(including, without limitation, any creditor of the Company) shall have any
right or claim against any Member by reason of those provisions or be entitled
to enforce any of those provisions against any Member.

 

16.11          Incorporation by Reference. Every Exhibit and Annex attached to
this Agreement is incorporated in this Agreement by reference.

 

16.12          Limitation on Liability. Except as set forth in Section 14 and
with respect to a Default Loan as set forth in Section 5.2(d), the Members shall
not be bound by, or be personally liable for, by reason of being a Member, a
judgment, decree or order of a court or in any other manner, for the expenses,
liabilities or obligations of the Company, and the liability of each Member
shall be limited solely to the amount of its Capital Contributions as provided
under Section 5. Except with respect to a Default Loan as set forth in Section
5.2(d), any claim against any Member (the “Member in Question”) which may arise
under this Agreement shall be made only against, and shall be limited to, such
Member in Question’s Interest, the proceeds of the sale by the Member in
Question of such Interest or the undivided interest in the assets of the Company
distributed to the Member in Question pursuant to Section 13.3(d) hereof. Except
with respect to a Default Loan as set forth in Section 5.2(d), any right to
proceed against (i) any other assets of the Member in Question or (ii) any
agent, officer, director, member, partner, shareholder or employee of the Member
in Question or the assets of any such Person, as a result of such a claim
against the Member in Question arising under this Agreement or otherwise, is
hereby irrevocably and unconditionally waived.

 

16.13          Remedies Cumulative. The rights and remedies given in this
Agreement and by law to a Member shall be deemed cumulative, and the exercise of
one of such remedies shall not operate to bar the exercise of any other rights
and remedies reserved to a Member under the provisions of this Agreement or
given to a Member by law. In the event of any dispute between the parties
hereto, the prevailing party shall be entitled to recover from the other party
reasonable attorney’s fees and costs incurred in connection therewith.

 

32

 

 

16.14          No Waiver. One or more waivers of the breach of any provision of
this Agreement by any Member shall not be construed as a waiver of a subsequent
breach of the same or any other provision, nor shall any delay or omission by a
Member to seek a remedy for any breach of this Agreement or to exercise the
rights accruing to a Member by reason of such breach be deemed a waiver by a
Member of its remedies and rights with respect to such breach.

 

16.15          Limitation On Use of Names. Notwithstanding anything contained in
this Agreement or otherwise to the contrary, each Member as to itself agrees
that neither it nor any of its Affiliates, agents, or representatives is granted
a license to use or shall use the name of the other under any circumstances
whatsoever, except such name may be used in furtherance of the business of the
Company but only as and to the extent unanimously approved by the Manager.

 

16.16          Publicly Traded Partnership Provision. Each Member hereby
severally covenants and agrees with the other Members for the benefit of such
Members, that (i) it is not currently making a market in Interests in the
Company and will not in the future make such a market and (ii) it will not
Transfer its Interest on an established securities market, a secondary market or
an over-the-counter market or the substantial equivalent thereof within the
meaning of Code Section 7704 and the Regulations, rulings and other
pronouncements of the U.S. Internal Revenue Service or the Department of the
Treasury thereunder. Each Member further agrees that it will not assign any
Interest in the Company to any assignee unless such assignee agrees to be bound
by this Section and to assign such Interest only to such Persons who agree to be
similarly bound.

 

16.17          Uniform Commercial Code. The interest of each Member in the
Company shall be a “certificated security” governed by Article 8 of the Delaware
UCC and the UCC as enacted in the State of New York (the “New York UCC”),
including, without limitation, (i) for purposes of the definition of a
“security” thereunder, the interest of each Member in the Company shall be a
security governed by Article 8 of the Delaware UCC and the New York UCC and (ii)
for purposes of the definition of a “certificated security” thereunder.

 

16.18          No Construction Against Drafter. This Agreement has been
negotiated and prepared by the Members and their respective attorneys and,
should any provision of this Agreement require judicial interpretation, the
court interpreting or construing such provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.

 

33

 

 

IN WITNESS WHEREOF, the Members have executed this Amended and Restated Limited
Liability Company Agreement as of the date set forth above.

 

  MEMBERS:       BEMT Berry Hill, LLC,   a Delaware limited liability company  
    By: Bluerock Multifamily Holdings, LP,     a Delaware limited partnership,  
  its Sole Member

 

  By: Bluerock Multifamily Growth REIT, Inc.     a Maryland corporation,     its
General Partner

 

  By: /s/ Jordan B. Ruddy   Name:   Jordan B. Ruddy   Title:    President and
Chief Operating Officer

 

  Bluerock Special Opportunity + Income Fund III, LLC,   a Delaware limited
liability company       By: BR SOIF III Manager, L.L.C.,     a Delaware limited
liability company,     its Manager

 

  By: /s/ Jordan B. Ruddy   Name:  Jordan B. Ruddy   Title: President

 

  Bluerock Growth Fund, LLC,   a Delaware limited liability company       By:
Bluerock Real Estate, L.L.C.,     a Delaware limited liability company,     its
Manager

 

  By: /s/ Jordan B. Ruddy   Name:  Jordan B. Ruddy   Title: President

 

34

 

 

Exhibit A

 

Percentage Interests (as of August 29, 2013)

 

Member Name  Capital
Contribution   Percentage
Interest            BEMT Berry Hill, LLC  $2,432,951    30.425%            
Bluerock Special Opportunity + Income Fund III, LLC  $2,749,319    34.381%   
         Bluerock Growth Fund, LLC  $2,814,354    35.194%

 

 

 

